Case 1:20-cv-23287-DPG Document 68 Entered on FLSD Docket 02/12/2021 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                               Case No.: 1:20-cv-23287-GAYLES


  LUIS MANUEL RODRIGUEZ, et al.,

         Plaintiffs,

  v.

  IMPERIAL BRANDS PLC, et al.,

        Defendants.
  __________________________________/

                                            ORDER

         THIS CAUSE having come before the Court on Defendants Imperial Brands plc

  (“Imperial”), WPP plc, Young & Rubicam LLC, and BCW LLC’s (collectively, “Moving

  Defendants”) Unopposed Motion for an Order Setting Coordinated Motion to Dismiss Procedure

  and Briefing Schedule (the “Motion”) [ECF No. 65], and good cause appearing therefore, it is

  ORDERED AND ADJUDGED that the Motion is GRANTED. The Parties shall adhere to the

  following deadlines and procedures:

         1.The Moving Defendants’ deadline to answer or otherwise respond to the Complaint shall

  be February 26, 2021.

             a. Moving Defendants shall file a Consolidated Motion to Dismiss, making arguments

                 common to all Moving Defendants, not to exceed twenty-five (25) pages.

             b. While Moving Defendants will work collaboratively to consolidate briefing on as

                 many relevant issues as possible, Imperial (individually) and WPP plc, Young &

                 Rubicam LLC and BCW LLC (together) shall have the option of filing separate
Case 1:20-cv-23287-DPG Document 68 Entered on FLSD Docket 02/12/2021 Page 2 of 2




                 motions and memoranda of law on their individualized arguments as outlined in

                 Moving Defendants’ Unopposed Motion for an Order Setting Coordinated Motion

                 to Dismiss Procedure and Briefing Schedule, [ECF No. 65], not to exceed twenty

                 (20) pages each, to address any additional arguments that Moving Defendants wish

                 to raise that are not contained in the Consolidated Motion arguments, including, but

                 not limited to, particularized arguments relating to jurisdiction.

         2. Plaintiffs’ deadline to file a Response to the Consolidated Motion to Dismiss and the

  Individual Briefs set forth in Paragraph 1 above shall be March 26, 2021. Plaintiffs’ Responses to

  such briefing shall not exceed the number of permissible pages of the respective opening briefs:

  twenty-five (25) pages to respond to the Consolidated Motion to Dismiss and twenty (20) pages to

  respond to the Individual Briefs.

         3.Moving Defendants shall be permitted to file Replies to Plaintiffs’ Responses by April

  16, 2021, as follows:

             a. A Reply in support of the Consolidated Motion to Dismiss, not to exceed fifteen

                 (15) pages; and

             b. Replies in support of any Individual Briefs, not to exceed ten (10) pages.

  DONE AND ORDERED in Chambers at Miami, Florida this 12th day of February, 2021.




                                                ________________________________
                                                DARRIN P. GAYLES
                                                UNITED STATES DISTRICT JUDGE
